Citation Nr: 1019305	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  03-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for photophobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

An RO hearing was held in December 2003, and a hearing before 
the undersigned Veterans Law Judge was held in September 
2005.  Transcripts of both hearings have been associated with 
the claims file.

In December 2005 the Board remanded the case for further 
evidentiary development and in January 2007 an order was 
issued denying the claim.  In a July 2008 memorandum 
decision, the United States Court of Appeals for Veterans 
Claim (CAVC or Court) vacated the Board's January 2007 
decision and remanded the issue for further proceedings 
consistent with the Court's decision.


FINDING OF FACT

Photophobia is unrelated to an in-service disease or injury.


CONCLUSION OF LAW

Photophobia due to disease or injury was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of  letters sent 
to the Veteran in June 2006 that fully addressed all notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
division of responsibility between VA and a claimant in 
developing an appeal.  Therefore, the Veteran was "provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, the claim was 
reconsidered by the Court in July 2008.  Neither the Veteran, 
nor his representative, have indicated any prejudice caused 
by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, 
S. Ct. 1696, 2009 WL 1045952 (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and service 
personnel records have been obtained as have records of VA 
and private treatment.  Furthermore, the Veteran was afforded 
a VA examination in June 2008 in which the examiner 
accurately took down the Veteran's history, considered lay 
evidence, physically examined the Veteran, and reached a 
conclusion based on his examination that is consistent with 
the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a September 
2005 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim on Appeal

The Veteran is seeking service connection for photophobia 
which he claims began in service.  Specifically, in January 
2003 the Veteran stated that during a live fire exercise at 
Camp Pendleton, California in 1965, two rounds of ammunition 
entered the chamber of the M-60 machine gun the Veteran was 
using, and exploded near his face.  He stated that the 
resulting scaring of his eyes has caused photophobia even 
since.  At the outset the Board notes that the Veteran has 
not claimed that he incurred photophobia while in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application.

Factual Background

Service treatment records reflect that in September 1965 a 
cartridge in the Veteran's machine gun exploded.  On 
admission to the U.S. Naval Hospital at Camp Pendleton, the 
Veteran had multiple foreign bodies in the skin at the 
eyelids and face, and multiple foreign bodies in the corneas 
of each eye.  The Veteran had a "minimal amount of 
photophobia," and was discharged from the hospital.  In 
October 1965, he was restricted from field duty and in 
November 1965 he reported photophobia.  An undated Medical 
Board Report indicated that the Veteran had a bilateral 
perforating wound of the cornea, foreign body in the cornea 
and foreign body in the anterior chamber of the right eye.  
Photophobia was noted, but it was not indicated whether the 
symptom was due to the diagnosed conditions of the eyes.  

The Veteran, through statements at both the hearing before 
the undersigned in September 2005 and the RO hearing in 
December 2003, claimed that photophobia had increased in 
severity.

A January 2003 letter from the Veteran's private doctor of 
optometry, stated that he had examined the Veteran since 
November 1982.  He said that the Veteran was photophobic as a 
result of trauma to both eyes, and that his photophobia 
benefited from the use of ultraviolet filters and tinted 
lenses.

On VA examination in January 2006, the Veteran reported that 
after the injuries in 1965, his eyes were sensitive to light.  
He stated that this increased light sensitivity had persisted 
and had become worse since service.  On physical examination, 
the Veteran's pupils were noted to be equal, round, and 
reacted normally directly and indirectly to light.  The 
Veteran's eyes did not seem to be overly sensitive to the 
light of the fixation light or the slit lamp.  The examiner 
noted that he "did not see a medical condition to account 
for [the Veteran's] complaints of increased light 
sensitivity."  The examiner did not refute that the Veteran 
was, in fact, experiencing such sensitivity.

In June 2008, the Veteran underwent VA examination by a 
different examiner.  The Veteran reported that had no 
residual symptoms in his right eye and photo-sensitivity in 
his left eye.  He complained of increased photophobia over 
the past couple of years, which was treated with the use of 
sunglasses.  Both of the Veteran's pupils were equal in size, 
round and equally reactive to direct and indirect light 
without a relative apparent pupillary defect.  There were a 
couple of central corneal foreign body scars of less than 1 
millimeter in the right eye.  Multiple confluent corneal 
foreign body scars covered about 50 percent of the left 
cornea.  The Veteran was diagnosed with right corneal foreign 
body scarring with retained foreign body and left corneal and 
conjunctival foreign body scarring with retained foreign 
bodies; status post surgical treatment of left angle 
recession with history of glaucoma and intraocular pressures 
which were normal and without need for further glaucoma 
treatment; bilateral cataracts, worse in the left eye than in 
the right eye, the left cortical cataract being at least as 
likely as not secondary to trauma, and; bilateral refractive 
error with presbyopia.  Finally, the examiner stated that 
there were "no ocular findings to account for the Veteran's 
complaints of increased light sensitivity." 

Applicable Law and Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

For purposes of this decision, the Board accepts that 
photophobia is a disability.  However, we note that the terms 
"disability," "disease" and "injury" are not fungible.  
When Congress drafted 38 U.S.C. §§ 1110 and 1131, it 
distinguished in-service "personal injury" and "disease 
contracted" from the "disability" which they might cause.  
Thus, in order for the appellant to qualify for entitlement 
to compensation under those statutes, he must prove the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In considering the distinct differences between the terms 
"disability," "disease" and "injury," the Board points 
to VA's implementing regulations.  38 C.F.R. § 3.303 states 
that service connection may be granted where "a particular 
injury or disease result[s] in disability," while 38 C.F.R. 
§ 4.1 refers to "disability resulting from all types of 
diseases and injuries."  Section 3.303 further specifies 
that, for example, "congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation."  38 C.F.R. § 3.303 
(2009).  The language of VA's implementing regulations is 
illustrative of the fact that, within the context of claims 
for service connection, the words "disability," "disease" 
and "injury" have independent and distinct meanings and are 
not interchangeable.

The Board emphasizes that the Secretary has determined that 
congenital and developmental defects, refractive error and 
personality disorders are not disease or injuries.  The 
Secretary did not determine, however, that such are not 
disabilities.  To state or imply that a person born with a 
missing arm or leg does not have a disability would be 
shocking.  Furthermore, although such disability may not 
serve as a basis for a grant of service connection, the same 
disability may be considered for pension purposes.

The fact that there may be disability without known or 
identified disease or injury has been recognized by Congress 
and the Secretary.  In light of Gulf War cases, Congress 
passed a law that provided for the grant of compensation 
where there was disability, but absence of identifiable 
disease or injury.  Recently, the Director of Compensation 
and Pension Services issued Training Letter 10-01, pertinent 
portions of which state that 

After the initial Operations Desert Shield and Desert 
Storm, Congress set forth statutory directives, 
codified at 38 U.S.C. § 1117, upon which the 
regulations at 38 C.F.R. § 3.317 are based.  These laws 
address a range of chronic disabilities reported by 
Veterans who served in Southwest Asia that do not 
correspond to recognized categories of diseases.  The 
directives and regulations defined such disabilities as 
"undiagnosed illnesses"; however, subsequent 
amendments to 38 U.S.C. § 1117 expanded the definition 
of a chronic disability to include certain diagnosed 
illnesses with inconclusive etiologies.


Following cessation of initial Gulf War military 
operations in 1991, Veterans of this conflict began to 
report patterns of chronic debilitating medical 
symptoms.  They typically included some combination of 
chronic headaches, cognitive difficulties, widespread 
bodily pain, unexplained fatigue, chronic diarrhea, 
skin rashes, respiratory problems, and other 
abnormalities.  These symptoms did not correspond 
easily to recognized categories of diseases and 
presented a problem for health care diagnoses and 
treatment procedures, as well as for regional office 
decision makers attempting to adjudicate claims for 
disability compensation.  


In 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which is codified at 38 
U.S.C. § 1117.  This legislation sought to promote 
research on the medical disability patterns associated 
with Gulf War service and to provide compensation for 
"disabilities resulting from illnesses that cannot now 
be diagnosed or defined, and for which other causes 
cannot be identified."  Through this legislation, the 
term "undiagnosed illnesses" was introduced and 
incorporated into VA regulations at 38 C.F.R. § 3.317.

Clearly, Congress and the Sectary have recognized the 
existence of disability without identified disease or injury.

The Board notes that VA's tailored use of the term 
"disability" was confirmed by the Court in Hunt v. 
Derwinski when it stated that "[t]he term, 'disability,' as 
contemplated by the VA regulations . . . comports with the 
everyday understanding of the term, "disability," which is 
defined in Webster's Ninth New Collegiate Dictionary 359 (9th 
ed. 1990), as an 'inability to pursue an occupation because 
of physical or mental impairment.'"  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (Vet. App. 1991).  In contrast, a 
"disease" or "injury" refers to a condition or event which 
may cause a disability, but is not the disability itself.

A review of the evidence of record shows that while the 
Veteran has been noted to have photophobia, there is no 
probative evidence of record correlating the Veteran's 
current photophobia to an in-service disease or injury.  
Although the Veteran was diagnosed with minimal photophobia 
while in service following the 1965 shrapnel injuries, VA 
examinations in 2006 and 2008 VA evaluation found that no 
medical condition could be identified to account for the 
Veteran's increased light sensitivity."  As there is no 
current disease or injury producing photophobia, service 
connection must be denied.

The Board is cognizant of the January 2003 private opinion of 
doctor of Dr. R.H.M.  Such opinion states that the Veteran is 
photophobic as a result of trauma to both eyes.  Dr. R.H.M.'s 
opinion is probative to the extent that it confirms that 
photophobia resulted from some trauma, however the opinion 
fails to establish a nexus between the disability and an in-
service trauma.  Furthermore, Dr. R.H.M. does not identify 
any pathological basis of the Veteran's disability, which may 
support his claim

The Board notes that the Veteran has made some assertions of 
a nexus between his photophobia and scarring injuries caused 
to his eyes during service.  The appellant is competent to 
report symptoms which require only personal knowledge, not 
medical expertise, as it comes to him through his senses, 
Layno, 6 Vet. App at 470, and to that extend his testimony is 
probative in establishing that he is experiencing increased 
sensitivity to light.  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and thus his assertions are of no probative value 
in establishing a nexus between his current disability and an 
in-service disease or injury.  See Espiritu v. Derwinski, 2 
Vet. App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In total, the Board finds that the more probative evidence, 
establishes that an in-service disease or injury did not 
cause the Veteran's current symptoms of photophobia.


Special Contentions of the Court

Having addressed the claim in full, the Board now turns to 
the specific contentions of inadequacy offered by the Court 
in its July 2008 memorandum decision and by the Secretary of 
VA in his appellee's brief to the Court.
        
Private Medical Opinion of January 2003
        
The Court began by finding fault in the Board's failure "to 
account for the January 2003 letter from Dr. [R.H.M.] that 
clearly stated that [the Veteran's] photophobia was related 
to shrapnel injuries he suffered in service."  
        
In his January 2003 letter to VA, Dr. R.H.M. stated that the 
Veteran had a history of shrapnel in both corneas since 1966; 
that as a result of multiple scars in the left cornea as well 
as large metal foreign body, his vision was never totally 
clear in the left eye; that his right cornea has a small 
metal foreign body as well as a few small scars; that the 
Veteran has been photophobic as a result of trauma to both 
eyes, benefitting from UV filters and tinted lenses; that he 
had been diagnosed with glaucoma in the left eye; that his 
left eye revealed a small central cataract limiting his 
vision; that the cataract contributes to an increases in 
flare but that the cataract was not advanced enough to 
recommend surgery.
        
Dr. R.H.M reported that he came by the forgoing conclusions 
by way of having examined the Veteran since November 1982 and 
via an examination in January 2003.  Dr. R.H.M. did not 
indicated that he had reviewed the Veteran's claims file or 
any records contemporary to the Veteran's active service.
        
The Court had found fault in the Board's lack of discussion 
of Dr. R.H.M.'s opinion.  The Court also has stated its 
belief that the doctor's opinion "clearly state[s] that [the 
Veteran's] photophobia was related to shrapnel injuries he 
suffered in service."  The Board recognizes that Dr. R.H.M. 
did state that the Veteran "has been photophobia as a result 
of the trauma to both eyes," however, for the purposes of 
establishing service connection the opinion suffers from a 
flaw.  Namely, while the doctor indicates a link between 
"trauma" and photophobia, he fails to identify a pathology 
to account for the disability.  As it is stated, the opinion 
is of little value, and thus does not tend to support the 
Veteran's claim.

So-Called "Independent Basis"

On page 5 of its memorandum decision, the Court alleges that 
the Board's prior decision was faulty in seeking "an 
independent basis for [the Veteran's] current photophobia . . 
. rather than considering whether photophobia was itself 
either directly service connected or secondary to his already 
service-connected shrapnel injuries."

While photophobia alone is a disability, without an 
underlying pathology, service connection cannot be awarded.  
As noted in prior sections, the three terms, "disease," 
"injury," and "disability," have particularized meanings 
within the context of Veterans law, and are not synonymous.  

Here, the Board has recognized, and continues to recognize, 
that photophobia is a disability to the extent that the 
Veteran is disabled by it.  To that end, the Board 
understands that the Veteran experiences a sensation when 
entering bright sunlight, and has been prescribed to wear 
special lenses to mitigate the effects of the disability.  
However, no medical evidence of record, including Dr. 
R.M.H.'s statement above, indicates what disease or injury 
accounts for the disability.  Thus, the disability is merely 
a symptom without a known underlying cause or injury.  
        
Case law in this area is well established and is illustrated 
in a single case which made its way through both the Court of 
Appeals for Veterans Claims (CAVC), Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) and the Federal Circuit Court of 
Appeals (Federal Circuit), Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  These cases revolved around a 
Veteran who was calming entitlement to service connection for 
neck pain which was not attributed to any identifiable 
pathology.  
        
In 1999, CAVC began by reiterating that under the U.S. Code, 
"[s]ervice connection is awarded for 'disability resulting 
from personal injury suffered or disease contracted in [the] 
line of duty.'"  Sanchez-Benitez v. West, 13 Vet. App. at 
285, citing 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(a).  CVAC 
recognized that symptoms such as pain, when standing alone, 
"without a diagnosed or identifiable underlying malady or 
condition, [do] not in and of [themselves] constitute 
[disabilities] for which service connection may be granted."  
Id.
        
In 2001, the Federal Circuit, on review of CAVC's 1999 
decision, began by noting that 38 U.S.C. §§ 1110 and 1131 
dictate that "in order for a Veteran to qualify for 
entitlement to compensation . . . the Veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty."  
Sanchez-Benitez v. Principi, 259 F.3d at 1360-61.  The 
Federal Circuit made clear that "[a]bsent a disease or 
injury incurred during service, [a] Veteran cannot satisfy 
the basic compensation statutes."  Id. at 1361.  The Federal 
Circuit clarified, that "even assuming arguendo that free-
standing pain wholly unrelated to any current disability is a 
compensable disability, such pain cannot be compensable in 
the absence of proof of an in-service disease or injury to 
which the current pain can be connected by medical evidence.  
Such a 'pain alone' claim must fail when there is no 
sufficient factual showing that the pain derives from an in-
service disease or injury."  Id. at 1361-62.
        
In the immediate case, photophobia is analogous to the pain 
in Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  Specifically, photophobia represents a disability 
without sufficient factual showing that the disability 
derives from an in-service disease or injury.  So far as the 
Court indicates that the Board is seeking "an independent 
basis" for photophobia, the Court is correct.  However, the 
so-called "independent basis" sought, is merely the in-
service disease or injury which caused the photophobia, as 
required by Congress when it drafted 38 U.S.C. §§ 1110 and 
1131.
        
So long as photophobia is not attributed to an underlying in-
service disease or injury, any claim of service connection 
for the disability will fail.



Current Pathology vs. In-service Disease or Injury

This brings the Board to the Court's contention that we have 
been inconsistent in defining the reason for our denial of 
the Veteran's claim.  Specifically, the Court has identified 
statements in the Board's 2005 decision which the Court 
believes are contradictory and suggest our denial was based 
on a lack of medical nexus evidence linking photophobia to 
service, and based on the lack of a diagnosed pathology 
responsible for photophobia.
        
The Veteran's claim fails for a lack of probative medical 
nexus evidence linking the Veteran's photophobia to an in-
service disease or injury.  In our 2005 decision, we stated 
that service connection must be denied as there was "no 
current diagnosis of a disease or injury producing 
photophobia."  To be clearer, we may have stated that there 
is no diagnosed in-service disease or injury which resulted 
in photophobia.  When the Board speaks of a lack of 
underlying diagnosis, we are referring to the lack underlying 
in-service diagnosis attributable to photophobia.  As 
discussed at length, the Federal Circuit has confirmed that a 
claim of service connection for a disability will fail in the 
absence of "sufficient factual showing that the disability 
derives from an in-service disease or injury."  Sanchez-
Benitez v. Principi, 259 F.3d at 1361-62.
        
Here, the Board has been presented with no competent evidence 
of specific diagnosed in-service disease or injury related to 
photophobia and it is for this reason that the Veteran's clam 
fails.  Again, the Board recognizes that photophobia is a 
disability within the meaning of the law.  However, whether 
the Veteran has a disability is not at issue.  The question 
is whether such disability may be attributed to an in-service 
disease or injury.

Lay Statements Regarding Sensitivity to Sunlight

The Court indicated that "the Board did not adequately 
discuss [the Veteran's] statements that his eyes are 
especially sensitive to sunlight, and that he had been 
prescribed special sunglasses to combat his 'extreme 
sensitivity to sunlight."

The Board has considered the Veteran's testimony, averring to 
symptomatology associated with increased light sensitivity.  
And, as the Veteran is capable of perceiving such 
sensitivity, he is competent to report on it.  Furthermore, 
the Board finds the Veteran to be credible in reporting such 
symptomatology.  

In spite of his credibility and competence with respect to 
his sensitive to sunlight, the operative issue is not whether 
the Veteran has such sensitivity, but rather, whether such 
sensitivity is the result of an in-service disease or injury.

Inadequacy of VA Eye Examination

The Court stated that the Board "relied on an eye 
examination that tested sensitivity to light only through the 
use of a fixation lamp and slit lamp," apparently rather 
than testing the Veteran's vision out-of-doors.  Here, it is 
incumbent upon the Board to rely on the expert medical 
opinion of a professional examiner in deciding the 
appropriate way to conduct light sensitivity testing.  Should 
the examiner, through the application of their specialized 
and unique knowledge, have believed that the Veteran's 
sensitivity was best measured using a fixation lamp and slit 
lamp, then we will defer to their judgement.  The Board notes 
that we are unaware of any VA examination which is conducted 
outside, in full sunlight.  In such a setting, the examiner 
would have none of the diagnostic tools and equipment 
available to them in a clinical setting.  Furthermore, we 
suspect that an outdoor examination would be unsanitary.  
Lastly, there is no evidence that any professional has 
conducted an outdoor examination.

Accordingly, the Board has found that the examination was 
adequate in the method of evaluation, and the reasoning of 
the opinion rendered.

Conclusion

The Board finds that service connection is not warranted as 
there is no competent evidence linking the Veteran's 
bilateral photophobia to an in-service disease or injury.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 
supra.  The Veteran's claim is denied.


ORDER

Service connection for bilateral photophobia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


